ORDER
PER CURIAM.
Larry Weeden (Defendant) appeals from the trial court’s judgment and sentence imposed after the trial court found him guilty of: one count of first-degree robbery, in violation of Section 569.0201 (Count I); one count of possession of a controlled substance, in violation of Section 195.202 (Count III); one count of unlawful use of a weapon, in violation of Section 571.030 (Count IV); and one count of resisting arrest, in violation of Section 575.150 (CountV).2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory references are to RSMo 2000, unless otherwise noted.


. The trial court found Defendant not guilty of one count of armed criminal action, Section 571.015.